                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:17-cv-00195-MOC-DCK

 KIM MCCONNELL                                             )
 JAMES EDWARD MCCONNELL,                                   )
                                                           )
                       Plaintiffs,                         )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 WATAUGA COUNTY SHERIFF'S                                  )
 DEPARTMENT                                                )
 WATAUGA COUNTY                                            )
 DEPARTMENT OF SOCIAL SERVICES                             )
 WATAUGA COUNTY                                            )
 THOMAS HUGHES                                             )
 JASKA H. ROMINGER                                         )
 JENNIFER SMITH                                            )
 WESTERN SURETY COMPANY                                    )
 JESSICA WINEBARGER                                        )
 CHAD SLAGLE                                               )
 LEN D. HAGAMAN,                                           )
                                                           )
                      Defendants.                          )


       THIS MATTER is before the Court on plaintiffs’ Motion for Extension of Time to

Respond to Defendants’ Motion for Summary Judgment and for Relief Under Fed.R.Civ.P. Rules

56(d) and (f). There are a number of moving parts in what should be a relatively straight forward

motion, not the least of which is that the time for filing a response to this motion will not expire

before the time for filing a response to the Motion for Summary Judgment passes. Even though

the Court does not have the benefit of defendants’ position, the Court finds it appropriate as a

procedural matter to stay plaintiffs’ Response deadline pending Judge Keesler’s resolution of the

Motion to Compel Discovery (#43), which is also not ripe for review.


                                                -1-
       In addition, the Court will refer the issue of resetting the plaintiffs’ deadline for a response

to the Motion for Summary Judgment to Judge Keesler as his resolution of the discovery issue will

be critical in the timing of plaintiffs’ response. The Court anticipates that such request for an

extension will be resolved by Judge Keesler in his resolution of the discovery issue.

       As to the joined dispositive motions under Rule 56(d) & (f), the combining of dispositive

and non-dispositive motions in one pleading makes it difficult to track motions in ECF and in

chambers. These dispositive requests, while not yet fully briefed, are largely dependent on the

outcome of the discovery issue. The Court will, therefore, deny those motions for relief without

prejudice as to plaintiffs filing a separate motion at the time they file their Response to the now

pending Motion for Summary Judgment.



                                            ORDER

       IT IS, THEREFORE, ORDERED that:

       (1)      plaintiffs’ Motion for Extension of Time to Respond to Defendants’ Motion for

Summary Judgment is DEFERRED for consideration by Judge Keesler alongside the Motion to

Compel (#43);

       (2)      the plaintiffs’ obligation of filing a Response to the Motion for Summary judgment

(#47) is STAYED pending Judge Keesler’s resolution of the Motion to Compel and Motion for

Extension of Time; and

       (3)      the plaintiffs’ Motion for Relief Under Fed.R.Civ.P. Rules 56(d) and (f) is

DENIED without prejudice as to reasserting such as a motion, separate and apart from the




                                                 -2-
Response to the Motion for Summary Judgment, if such is still needed when the Response becomes

due.




                                       Signed: February 6, 2019




                                              -3-
